
	

114 S1405 IS: Severe Fuel Supply Emergency Response Act of 2015
U.S. Senate
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1405
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2015
			Mr. Franken introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require a coordinated response to coal fuel supply emergencies
that could impact electric power system adequacy or reliability.

	
	
		1.Short title
 This Act may be cited as the Severe Fuel Supply Emergency Response Act of 2015.
 2.Severe fuel supply emergency responseThe Federal Power Act is amended by inserting after section 215 (16 U.S.C. 824o) the following:  215A.Emergency response to coal supply deficiencies (a)FindingsCongress finds that—
 (1)electric utilities operating coal-fired generating units seek to maintain target levels of coal inventories in order to meet forecasted demand;
 (2)by coordinating generator actions and coal levels with Reliability Coordinators, electric utilities seek to ensure adequacy and reliability for the Bulk Power System;
 (3)rail service issues have resulted in critically low coal inventory levels at numerous utilities;
 (4)coal shortages can threaten the adequacy and reliability of electricity supplies, and may jeopardize the health and safety of electricity consumers;
 (5)when faced with declining coal inventories, electric utilities have taken actions to curtail coal-fired electricity production, including by closing electric generating units, in order to preserve coal stockpiles;
 (6)under the Federal Energy Administration Act of 1974 (15 U.S.C. 761 et seq.), electric utilities are required to file a mandatory Electric Emergency Incident and Disturbance Report with the Department of Energy regarding fuel supply emergencies that could impact electric power system adequacy or reliability; and
 (7)the depletion of coal inventories due to rail service issues may constitute a fuel supply emergency.
 (b)DefinitionsIn this section: (1)BoardThe term Board means the Surface Transportation Board.
 (2)Bulk-power systemThe term bulk-power system has the meaning given the term in section 215. (3)Electric reliability organizationThe term Electric Reliability Organization has the meaning given the term in section 215.
 (4)Form OE-417The term Form OE-417 means the form entitled Electric Emergency Incident and Disturbance Report and filed in accordance with the Federal Energy Administration Act of 1974 (15 U.S.C. 761 et seq.).
 (5)Regional entityThe term Regional Entity means an entity delegated authority by the Electric Reliability Organization to propose and enforce reliability standards in the region of the entity.
 (6)Reliability coordinatorThe term Reliability Coordinator means an entity recognized by the Electric Reliability Organization as responsible for continually assessing transmission reliability and coordinating emergency operations to ensure the reliable operation of the bulk-power system.
 (7)SecretaryThe term Secretary means the Secretary of Energy. (8)Severe fuel supply emergencyThe term severe fuel supply emergency means a coal supply deficiency reported to the Department of Energy on Form OE-417 that has the potential to affect at least 500 MW of electricity generation or 100,000 electricity customers.
						(c)Coordinated response to emergencies
 (1)In generalThe Secretary shall lead the Federal response to severe fuel supply emergencies. (2)Duties of the SecretaryOn the filing of a Form OE-417 that reports a severe fuel supply emergency, the Secretary shall—
 (A)promptly investigate the circumstances of the severe fuel supply emergency; (B)notify the Board and the Federal Energy Regulatory Commission of the existence of the severe fuel supply emergency;
 (C)convene a meeting with the Board, the Federal Energy Regulatory Commission, and, as appropriate, the Electric Reliability Organization and affected Regional Entities and Reliability Coordinators; and
 (D)submit in writing to the Board and the Federal Energy Regulatory Commission, and post publicly on the website of the Department of Energy, recommendations for actions the Board or Federal Energy Regulatory Commission should consider to alleviate the severe fuel supply emergency and prevent recurrences of the severe fuel supply emergency.
 (d)Effect on other lawsNothing in this section limits any existing authority of any Federal agency. . 